DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 15 is objected to because of the following informalities:  Claim 15 contains a typographical error (“an synthetic particle”).  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13, 16, and 21 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

The term "about" in claims 1, 9, 12 and 16 is a relative term which renders the claim indefinite.  The term "about" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is unclear what ranges of values are included by the phrases “from about 1:100” (Claim 1), “from about 1kDa to about 500 kDa” (Claim 9), “about 100%” (Claim 12), and “about 1 wt.% SCP to 99 wt.% anion exchange resin” (Claim 16).  

With respect to Claims 2-4, the claims fail to positively recite an additional method step, and therefore fail to further limit Claim 1. 

	With respect to Claim 21, it is unclear what elements from Figure 1 are included in the claim.  
Claims 2-13 are rejected because they depend from rejected Claim 1. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim 21 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Roberts et al. (US 2004/0228829).
	With respect to Claim 21, Roberts teaches an extracorporeal system comprising at least three adsorbent materials (414, 418, 438), as is generally shown in Figure 1 of the instant application. See paragraphs [0056], [0067], [0069], and Figure 4.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over Roberts et al. (US 2004/0228829).
With respect to Claims 1 and 12, Roberts teaches a method comprising:
obtaining a bodily fluid from a subject 402 (Figure 4) having a level of disease mediators (y) [0015]; 
contacting the bodily fluid with an adsorbent material 414 comprising a synthetic carbon particle (SCP) to produce a first filtrate; 
contacting the first filtrate with an adsorbent material 418 comprising the SCP and an anion exchange to produce a second filtrate; 
contacting the second filtrate with an adsorbent material 432 comprising the SCP and a cation exchange resin to produce a third filtrate; and 
administering the third filtrate to the subject (via the extracorporeal system’s return line; Figure 4).
The method provides treatment to the blood, thereby reducing or eliminating the level of disease mediators. See paragraphs [0056], [0067], [0069], and Figure 4. 
Roberts teaches the method substantially as claimed, but does not explicitly teach the claimed ratio of SCP to anion exchange resin or SCP to cation exchange resin.  However, it has been held that since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In this case, it would have been obvious to one of ordinary skill in the art at the time of invention to modify the extracorporeal system of Roberts to provide the SCP and cation/anion exchange resins at a ratio of 1 wt.% SCP to 99 wt.% exchange resin, or in any other ratio that was determined to be effective or efficient, as discovering an optimum value of a result effective variable involves only routine skill in the art.

With respect to Claims 2-4, Rogers teaches the method substantially as claimed, wherein the method provides a treatment to the immune system ([0015], [0051], and [0077]).  Roberts, however, does not explicitly teach that the subject is diagnosed with or suspected of having a virus associated with an immunosuppressive event, wherein the virus is Arenaviridae, Bunyaviridae, Filoviridae, Flaviviridae, Coronavirinae, Bunyaviridae, and Orthomyxoviridae and the body fluid comprises Hantavirus, MERS- coronavirus (MERS-CoV), Influenza A virus subtype H5N1, Influenza A (H1N1) virus, Ebola Virus, Marburg virus, or combinations thereof.  However, since Roberts’ method provides a treatment to the immune system, it would have been obvious to one of ordinary skill in the art to try applying the treatment to treat any virus that is associated with an immunosuppressive event, such as Ebola or H1N1, in order to provide treatment for a variety of viruses. 

With respect to Claim 5, Roberts does not explicitly teach that the SCP is sanitized prior to contacting with body fluid.  However, it is abundantly clear that any blood-contacting surfaces should be sanitized prior to use in order to prevent exposing the patient to bacteria and risk of infection.  It would have been obvious to one of ordinary skill in the art at the time of invention to modify Roberts’ extracorporeal treatment method to have the filter elements sanitized prior to use, as doing so will improve the biocompatibility of the device by preventing exposure to bacteria and reducing risk of infection.
With respect to Claims 6 and 7, Roberts teaches albumin (a compatibilizer) surface coatings on the three adsorbent materials [0071]. 
With respect to Claims 8, 10, and 11, Roberts teaches that the adsorbent materials have their surfaces coated with a compatibilizer, but do not teach that the compatibilizer is dextran, hydroxyethyl starch, or a combination of albumin and mannitol. However, the examiner takes official notice that it is extraordinarily well known in the art to use dextran, hydroxyethyl starch, a combination of albumin and mannitol, or any other art-established compatibilizer in place of albumin in an extracorporeal treatment.  It would have been obvious to one of ordinary skill in the art at the time of invention to use dextran, hydroxyethyl starch, a combination of albumin and mannitol as the compatibilizer in Roberts’ extracorporeal system, in order to provide an alternate material that is notoriously well known in the art.
Furthermore, with respect to Claim 9, it has been held that since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  It would have been obvious to provide dextran with an average molecular weight of 1 kDa to 500 kDa, or at any level that was determined to be effective or efficient, as discovering an optimum value of a result effective variable involves only routine skill in the art.

With respect to Claim 13, Roberts teaches that the method may be used to reduce a variety of disease mediators, such as histamine [0015].

Claims 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Roberts et al. (US 2004/0228829) in view of Roger et al. (US 2012/0150091).
With respect to Claim 14, Roberts teaches an extracorporeal system comprising at least three adsorbent materials (414, 418, 438). See paragraphs [0056], [0067], [0069], and Figure 4. 
Roberts does not specifically teach that the system comprises an access disconnection detector and a computer system. 
Roger teaches an extracorporeal blood treatment system comprising an access disconnection detector (Abstract and entire disclosure) and a computer system.  The access disconnection detection device is configured to be attached to the extracorporeal treatment system to determine when an access disconnection has occurred (see Abstract and entire disclosure).  The access disconnection detector is coupled to a computer that is configured to processing a signal from the disconnection detector and generate an alarm signal in the event that a disconnection is detected [0020].  It would have been obvious to one of ordinary skill in the art at the time of invention to modify Roberts’ extracorporeal treatment system to have an access disconnection detector and computer system connected thereto, as suggested by Roger, in order to allow the patient access needles to be actively monitored, thereby alerting a technician and protecting the patient from losing excessive blood in the evet of a disconnection.

With respect to Claim 15, Roberts teaches that the adsorbent materials comprise a synthetic carbon particle, a mixture of a synthetic carbon particle and an anion exchange resin, and a mixture of a synthetic carbon particle and a cation exchange resin.  See paragraphs [0056], [0067], and [0069].
With respect to Claims 16 and 17, Roberts does not explicitly teach the claimed ratio of SCP to anion exchange resin or SCP to cation exchange resin.  However, it has been held that since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In this case, it would have been obvious to one of ordinary skill in the art at the time of invention to modify the extracorporeal system of Roberts to provide the SCP and cation/anion exchange resins at a ratio of 1 wt.% SCP to 99 wt.% exchange resin, or in any other ratio that was determined to be effective or efficient, as discovering an optimum value of a result effective variable involves only routine skill in the art.
With respect to Claim 18, Roberts teaches albumin (a compatibilizer) surface coatings on the three adsorbent materials [0071]. 
With respect to Claims 19 and 20, Roberts teaches that the adsorbent materials have their surfaces coated with a compatibilizer, but do not teach that the compatibilizer is glucan or dextran. However, the examiner takes official notice that it is extraordinarily well known in the art to use glucan or dextran as compatibilizer in an extracorporeal treatment.  It would have been obvious to one of ordinary skill in the art at the time of invention to use glucan or dextran as the compatibilizer in Roberts’ extracorporeal system, in order to provide an alternate material that is notoriously well known in the art.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-20 of U.S. Patent No. 10,617,813. Although the claims at issue are not identical, they are not patentably distinct from each other because both claim sets are drawn to a system and method of passing bodily fluid through a series of three filters comprising a SCP, a SCP and an anion exchange resin, and a SCP and a cation exchange resin, respectively. The instant claims are broader than the ‘813 claims because they doe not require that the filters consist essentially of these materials. 


Conclusion
This is a continuation of applicant's earlier Application No. 15/513,221.  All claims are drawn to the same invention claimed in the earlier application and could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the earlier application.  Specifically, the claims are identical to those filed 3/22/2017 and rejected in the Non-Final Rejection mailed 6/27/2019 in Application No. 15/513,221.  Accordingly, THIS ACTION IS MADE FINAL even though it is a first action in this case.  See MPEP § 706.07(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no, however, event will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Philip R Wiest whose telephone number is (571)272-3235. The examiner can normally be reached M-F 9-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Weiss can be reached on (571) 270-1775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHILIP R WIEST/           Primary Examiner, Art Unit 3781